—Order, Supreme Court, New York County (Edith Miller, J.), entered August 14, 1992, granting, upon reargument, petitioner’s application for attorney’s fees in the amount of $1,250 as against the State respondent, and denying the respondents’ cross-motion to vacate their default and dismiss the petition, unanimously affirmed, without costs.
While the State respondent may have had a reasonable excuse for defaulting on the motion, its actions evidenced an intent not to have the controversy decided on the merits since it did not seek relief from the default until petitioner sought attorney’s fees on reargument. (See, Matter of Glenbriar Co. v New York City Conciliation & Appeals Bd., 93 AD2d 510, 513.) The imposition of attorney’s fees was proper where petitioner challenged the State respondent’s determination which only granted her a new appointment to reapply for food stamps although she contested the initial denial as improper (CPLR 8601). Concur — Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.